The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2014

                            Nos. 04-13-00834-CR & 04-13-00835-CR

                                        Albert NICOLAS,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court Nos. B93-6 & B93-7
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
       Appellant filed a “Motion for Nunc Pro Tunc to Correct Judgments and Sentences,
Motion to Set, Motion for Bench Warrant.” In this motion, appellant sought to have the trial
court correct the judgments in his prior convictions “to remove the attorney fees” imposed
because appellant was at all times indigent. By order signed October 1, 2013, the trial court
found appellant was indigent and stated appellant “is no longer required to pay the fine, court
cost due to Kerry County, as required in the Judgment recorded in the above entitled cause in the
amount of $5,766.86.”

        Despite receiving what appears to be all the relief he sought by way of his motion,
appellant timely filed a notice of appeal. Based on our initial review of the clerk’s records, it
appears apellant’s appeals are moot – given that it appears he received the relief he sought.
However, we cannot make such a determination until we know the issues appellant intends to
raise on appeal.

         Accordingly, we ORDER appellant to file in this court on or before February 24, 2014 a
statement of the issues he intends to raise on appeal. If appellant does not file a statement of
issues as ordered, we will dismiss his appeal as moot, given that it appears he has received all the
relief requested in his “Motion for Nunc Pro Tunc to Correct Judgments and Sentences, Motion
to Set, Motion for Bench Warrant.”

       We further order the clerk of this court to serve a copy of this order on appellant, all
counsel, and the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court